DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “said pilot shock wave” should be “said pilot shockwave”. The limitation ‘said main chamber shockwave” should be “said main shockwave”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original specification does not appear to disclose that the pilot chamber is contained within the main chamber. No express written support is found in the original specification. The Examiner notes that there is no in haec verba requirement; however, the Applicant must show support for the amendments in such a manner that an ordinary skilled worker would understand that the Applicant had possession of the invention as claimed in the original disclosure. Thus, the amendment must find express, inherent or implied support in the original disclosure. The Applicant points to figs. 5-6 as supporting the amendment. However, the Applicant defines the main chamber as 504 and the pilot chamber as 502. The two chambers appear to be separated by a wall through which the oxidizer and pilot shockwave passes. Thus it does not appear that the pilot chamber is clearly shown to be within the main chamber in figs. 5-6. The Applicant points to no other support for the amendment and the specification does not appear to provide any. Therefore, the newly amended subject matter is found to be new matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. “Experimental Investigation of a Piloted, Natural Gas-Air Rotating Detonation Wave Combustor” in view of Kurosaka et al. US 2017/0146244 as evidenced by Schwinn et al “Self Excited, Multi-kHz Dynamics in a Linear, Semi-Bounded Detonation Channel”.

    PNG
    media_image1.png
    388
    699
    media_image1.png
    Greyscale

Regarding claim 1, Walters discloses a rotating detonation engine comprising: an annular main chamber, see annotated figure 1, labeled main chamber, configured to sustain a main shockwave that moves along a perimeter of the main chamber, see para. D, a pilot RDWC is attached to a main stage RDWC; and an annular pilot chamber, see fig. 1 Pilot RDWC, configured to sustain a pilot shockwave that moves along a perimeter of the pilot chamber, the main shockwave being generated in response to the pilot shockwave extending into the main chamber, see para. D, the pilot stage is designed to anchor a primary burner by providing stable combustion… the pilot RDWC is designed to serve a similar purpose. Walters does not expressly teach a plurality of annular main chamber fuel inlets extending circumferentially around the annular main chamber, and a plurality of annular pilot chamber fuel inlets that extend circumferentially around the annular pilot chamber. The Examiner notes that Walters shows two annular rotating detonation chambers, one for pilot and one for main. 
Kurosaka discloses a continuous rotating detonation engine 200, having a plurality of fuel control valves 230 spaced circumferentially about the annular combustion chamber to individually control the fuel and the oxidizer injected into the engine. Kurosaka teaches that the valves allow control of fuel in sequence about the circumference of the engine. See para. [0036]. Kurosaka teaches that a benefit to this control and the radial configuration allows for maximization of thrust and for the control of pressure. See para. [0038]. 
It would have been obvious to include a plurality of fuel inlets about the circumference of both the pilot and main combustors of Walters, as taught by Kurosaka, in order to provide control of the flow of fuel within the engine and to control pressure therein. Supra. Furthermore, the Examiner notes that Walters discloses a continuous rotating detonation chamber which likely requires fuel inlets about the combustion chambers in order to provide adequate fuel and evenly pressures across the chamber. It is further noted that Walters discloses two annular RDE chambers with very similar structure where the chambers would operate similarly. Thus the implementation of valves shown by Kurosaka would provide the same benefits to both chambers. The structure of Walters, in view of Kurosaka, would have further disclosed the newly amended recitation where the pilot shockwave and the main shockwave extend along a common axis. Referring to the annotated figure above, Walters discloses a pilot chamber that outlets tangentially into a main combustor. At page 4 para. D Walters states that the present design incorporates key features of this combustor of Schwinn that allow for the self excitation. Schwinn at page 3, para. A states that the pre-detonator tube enters the chamber at the transverse wise upstream boundary, just above the injector surface to provide a detonation wave shown in fig. 1a. This configuration is what assists in the self-excitation and is generally incorporated into Walters as disclosed by Walters. Thus, the pilot shockwave of Walters extends transverse to the main shockwave, i.e. reactants direction, about the circumference of the engine. Thus, both shockwaves extend about the centerline axis, albeit not in the same direction. 
Regarding claim 2, Walters discloses the annular pilot chamber has a pilot chamber gap width and the annular main chamber has a main chamber gap width, the pilot chamber gap width measures less than the main chamber gap width. Referring to fig. 1 above the pilot chamber gap, the distance between the annular walls of the pilot chamber are less than the distance between the annular walls of the main chamber. 
	Regarding claim 3, Walters discloses the pilot chamber gap width extends between opposing sidewalls of the pilot chamber and the main chamber gap width extends between opposing sidewalls of the main chamber. The gaps are measured between the annular sidewalls of each chamber. 
	Regarding claim 4, Walters discloses the pilot chamber gap width measures in a range of 10-40 percent of the main chamber gap width. The percentage falls about 13% as seen fig. 4. 
	Regarding claim 5, Walters discloses the annular main chamber includes at least one main fuel inlet and the pilot chamber includes at least one pilot fuel inlet. Referring to fig. 1, the blown up portion of fig. 1, each chamber is has fuel inlets relative to the chambers. 
	Regarding claim 6, Walters discloses the at least one main fuel inlet is defined in the perimeter of the main chamber and the at least one pilot fuel inlet is defined in the perimeter of the pilot chamber. Referring to claim 5, figure 1 shows the fuel inlets are on the perimeter of each respective chamber at the head end of each chamber. 
Regarding claim 7, Walters discloses the pilot chamber includes an ignitor to ignite fuel within the pilot chamber, generating the pilot shockwave. The pilot chamber initiates ignition in the main chamber and inherently requires an ignitor.
	Regarding claim 8, Walters discloses a rotating detonation engine comprising: an annular main chamber configured to sustain a main shockwave that moves along a perimeter of the main chamber; and an annular pilot chamber configured to sustain a pilot shockwave that moves along a perimeter of the pilot chamber, the main shockwave being generated in response to the pilot shockwave extending into the main chamber. See claim 1 above for the description of the claimed subject matter. Walters does not expressly teach a control system configured to control operation of the rotating detonation engine, though the Examiner notes that such a structure is inherently required. As noted in claim 1 above, Walters does not expressly disclose the claimed fuel ports about the circumferential axis.
	Referring to claim 1 Kurosaka discloses the claimed fuel ports and the motivation for combining the fuel injectors. Additionally, Kurosaka teaches a controller 240 for controlling the injection and ignition sequence about the combustor. This allows for control of the timing, fuel and oxidizer flows, and direction about the combustor. See para. [0036].
	It would have been obvious to an ordinary skilled worker to provide a controller in the apparatus of Walters, as taught by Kurosaka, in order to provide a means to control the direction, pressure and timing of the fuel (and oxidizer) and combustion waves. Id. Additionally claim 1 discusses the newly amended subject mattered taught in Walters, as evidenced by Schwinn. 
	Regarding claims 9-14, Walters, in view of Kurosaka, discloses all elements referring to claims 2-7 above. 
	 Regarding claim 15, Walters discloses a pilot fuel delivery system, see fig. 1 pilot GOX, pilot fuel, and a main fuel delivery system, id. main fuel, where Kurosaka teaches that the controller 240 should be connected to the fuel injectors, follow the fuel lines from 232 to the chamber to element 223, to throttle the combustion system, see para. [0036].
	Regarding claim 16, Walters, in view of Kurosaka, the pilot fuel delivery system is configured to deliver a first fuel at a first fuel flow rate to the pilot chamber and the main fuel delivery system is configured to deliver a second fuel at a second fuel flow rate to the main chamber, the control system controlling the first and second flow rates. Kurosaka teaches a plurality of valves 230 that allows for the mixtures of fuel and oxidizer in different locations to be selectively controlled. See para. [0036]. 
	Regarding claim 17, Walters, in view of Kurosaka, discloses the first flow rate is different from the second flow rate. Walters, in view of Kurosaka, discloses a controller that is capable of altering the relative fuel flow rates. See para. [0036]. 
	Regarding claim 18, Walters discloses that the first fuel is different from the second fuel, the pilot fuel is hydrogen and the main fuel is natural gas.
	Regarding claim 19, Walters discloses a pilot oxidizer delivery system, see fig. 1 GOX, communicatively coupled to the control system and a main oxidizer deliver system, air manifold, communicatively coupled to the control system, Kurosaka teaches that the reactants should be controlled, see para. [0036]. 
	Regarding claim 20, Walters discloses the pilot oxidizer delivery system is configured to deliver a first oxidizer to the pilot chamber at a first oxidizer flow rate and the main oxidizer delivery system is configured to deliver a second oxidizer to the main chamber at a second oxidizer flow rate, the control system controlling the first and second oxidizer flow rates. As discussed above the Kurosaka discloses that the detonation combustor reactants should be controlled, see para. [0036] stating the mixture of fuel and oxidizer in different locations in the combustion chamber may be controlled.
	Regarding claims 21-24, Walters, in view of Kurosaka discloses a plurality of fuel valves 230 where the combination of the Walters, in view of Kurosaka, as discussed in claim 1, would result in fuel valves in each circumferentially distributed fuel ports in the main and pilot combustors, where Kurosaka teaches a device capable of altering the fuel flow rates, and does in fact state that the mixtures should be controlled.

    PNG
    media_image2.png
    396
    584
    media_image2.png
    Greyscale

	Regarding claims 25-26, Walters, in view of Kurosaka, as evidenced by Schwinn, discloses the pilot chamber is contained within the main chamber. Consistent with the Applicant’s own specification, the term “contained within the main chamber” appears to allow for intervening wall structures separating the pilot and the main. As seen above, the main chamber wall may be interpreted as shown above. Thus, the pilot chamber is entirely contained within the outer wall of the main chamber, consistent with the Applicant’s disclosure. 

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
At the outset, the Examiner notes that the Applicant’s amendments find no written support in the specification. However, as discussed above, there is no in haec verba requirement. Thus, the limitation the pilot shock wave and the main shockwave extend along a common axis must be reviewed for whether the limitation finds adequate support in the original disclosure such that an ordinary skilled worker would recognize the Applicant had possession of the claimed invention. Turning to the disclosure, the Examiner notes that the drawings show the pilot and the main chambers aligned along the centerline axis of the annular chamber. The drawings further show a shockwave that passes out of the pilot chamber at 528. Thus, both the main and the pilot shockwaves will travel along the centerline axis. Thus, the amendment to claim 1 finds adequate support in the original disclosure. 
As noted above, the Examiner disagrees with the Applicant’s contention that prior art does not teach the claimed shockwave extending about the axis. The pilot shockwave of Walters will operate substantially similar to that of the pilot shockwave of the disclosed invention and the main shockwaves will operate identically. Likewise, notwithstanding the new matter issues raised above, the pilot chamber is interpreted as being contained within the main chamber as claimed. 
	However, the Examiner notes several structural differences between the disclosed invention and the prior art. To date, Walters appears to be the closest reference that shows an RDE pilot chamber with an RDE main engine. However, the pilot chamber appears to be tangential to the main chamber where as the pilot chamber of the instant disclosure is formed at the head end of the combustor. A limitation capturing the spirit that the pilot chamber is coaxial with the main chamber about a centerline axis of the main chamber such that the pilot chamber exhausts products from an outlet into the main chamber parallel to the centerline axis would appear to overcome the Walters. Such an amendment would appear to be consistent with the amendment presented herein. The Examiner further notes that the amendment to claim 1 and the like appears to attempt to claim this structure but around an unspecified axis and with respect to the shockwave, which does not adequately capture this aspect of the disclosed invention.
The Examiner reminds the Applicant of its duty to comply with Section 112 and to point to adequate support within the original specification for any amendments being made. Should the Applicant have questions or concerns, the Applicant is invited to contact the Examiner at the undersigned number. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741